16-3646-cv
     Williams v. Long Beach Mortgage Company


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 22nd day of January, two thousand eighteen.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               PETER W. HALL,
 8               CHRISTOPHER F. DRONEY,
 9                     Circuit Judges.
10   _________________________________________
11
12   Valerie Williams,
13
14                            Plaintiff-Appellant,
15
16                    v.                                                            16-3646
17
18   Long Beach Mortgage Company, Deutsche Bank
19   National Trust Company, (as Trustee for Long
20   Beach Mortgage Trust 2006-2), J.P. Morgan
21   Chase Bank, National Association, Pitnick &
22   Margolin LLP, C. Lance Margolin,
23
24                            Defendants-Appellees,
25
26   Steven J. Baum, Dawn Hanzlik-Hexemer,
27   Unknown Others,
28
29                     Defendants.*
30   _________________________________________

     *
         The Clerk of Court is directed to amend the official caption as set forth above.
 1   FOR PLAINTIFF-APPELLANT:                              Valerie Williams, Mount Vernon, NY.
 2
 3   FOR DEUTSCHE BANK AND J.P MORGAN: Jonathan E. Samon, McGlinchey Stafford,
 4                                     New York, NY.
 5
 6   FOR PITNICK & MORGOLIN LLP AND
 7   C. LANCE MARGOLIN:                                    Alan H. Weinreb, The Margolin &
 8                                                         Weinreb Law Group, LLP, Syosset, NY.
 9
10   FOR LONG BEACH MORTGAGE CO.:                          No appearance.
11
12        Appeal from a judgment of the United States District Court for the Southern District of
13   New York (Karas, J.).
14
15       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
16   DECREED that the judgment of the district court is AFFIRMED.
17
18           Appellant Valerie Williams, pro se, appeals from a judgment dismissing her amended
19   complaint. Williams sued various financial institutions and law firms for fraud stemming from a
20   mortgage foreclosure. The district court dismissed for lack of subject matter jurisdiction. We
21   assume the parties’ familiarity with the underlying facts, the procedural history of the case, and
22   the issues on appeal.
23
24           We review de novo dismissals for lack of subject matter jurisdiction pursuant to Federal
25   Rule of Civil Procedure 12(b)(1), “accepting as true the allegations in the complaint and drawing
26   all reasonable inferences in favor of the plaintiff.” Cayuga Nation v. Tanner, 824 F.3d 321, 327
27   (2d Cir. 2016) (citations omitted). Williams affirmatively waives any challenge to the district
28   court’s determination that it lacked original federal jurisdiction. She argues that the district court
29   should have exercised supplemental jurisdiction over her state-law claims, asserting that she
30   submitted substantial evidence of her equitable interest in her home. As we recently reaffirmed,
31   “a district court ‘cannot exercise supplemental jurisdiction unless there is first a proper basis for
32   original federal jurisdiction.’” Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d Cir. 2017)
33   (quoting Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)). The
34   district court correctly concluded that it lacked subject matter jurisdiction over Williams’s
35   purported federal claims, and was “thereby precluded from exercising supplemental jurisdiction
36   over related state-law claims.” Id.
37
38         We have considered Williams’s remaining arguments and find them to be without merit.
39   Accordingly, we AFFIRM the district court’s judgment.
40
41                                                  FOR THE COURT:
42                                                  Catherine O’Hagan Wolfe, Clerk of Court